DENIED and Opinion Filed October 7, 2021




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00692-CV

           IN RE DOUGLAS CLARENCE CROCKER JR., Relator

           Original Proceeding from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 199-83698-2020
             (Magistrate Court Cause No. DCMAG-48043-2020)

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                           Opinion by Justice Goldstein
      Douglas Clarence Crocker Jr. has filed a petition for writ of mandamus

seeking to compel the trial court to rule on a writ of habeas corpus he alleges he filed

on July 7, 2021. The writ application claims relator is confined as a result of an arrest

for a misdemeanor offense for driving while intoxicated. Relator contends he is

being denied due process of law and a speedy trial because no information charging

him has been filed. We deny relief.

      Relator bears the burden to provide the Court with a sufficient record to

establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992) (orig. proceeding). To meet his evidentiary burden, rule 52.3(k)(1)(A) requires
the relator to file an appendix with his petition that contains “a certified or sworn

copy of any order complained of, or any other document showing the matter

complained of.” TEX. R. APP. P. 52.3(k)(1)(A). Rule 52.7(a)(1) requires the relator

to file with the petition “a certified or sworn copy of every document that is material

to the relator’s claim for relief that was filed in any underlying proceeding.” TEX. R.

APP. P. 52.7(a)(1).

      Relator has filed a copy of the habeas application, a transmittal letter, and a

copy of an order from the magistrate court finding no probable cause to hold him on

the DWI charge and ordering his release from confinement. None of the documents,

however, are certified or sworn copies as required by rules 52.3 and 52.7. Without a

properly authenticated record, relator cannot show he is entitled to mandamus relief.

See In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding).

      Moreover, even if relator filed properly authenticated documents, the

magistrate’s order filed with his petition shows he is not restrained or confined

because of the DWI arrest, and he admits in his transmittal letter addressed to the

trial court that he is awaiting transfer from the county jail to state prison to begin

serving time on an unrelated conviction. Without proof that relator is being

restrained or confined as a result of the DWI arrest, relator is not entitled to seek

habeas relief. See TEX. CODE CRIM. PROC. ANN. art. 11.09 (permitting person

“confined on a charge of misdemeanor” to apply for habeas relief); see also Ex parte

Schmidt, 109 S.W.3d 480, 482–83 (Tex. Crim. App. 2003) (interpreting article 11.09

                                         –2–
as also allowing habeas relief where applicant is restrained on misdemeanor charge).

Furthermore, relator’s conviction and imprisonment for an unrelated conviction

would render moot his habeas complaints about improper pretrial confinement. Ex

parte Joyner, 367 S.W.3d 737, 738 (Tex. App—Houston [14th Dist.] 2012, no pet.)

(mem. op.). Without a basis to assert jurisdiction over a matter that is now moot, the

trial court does not have a ministerial duty to entertain relator’s habeas application.

See Joyner, 367 S.W.3d at 738; see also In re Holland, No. 05-21-00435-CV, 2021

WL 4189954, at *1 (Tex. App.—Dallas Sept. 15, 2021, orig. proceeding) (mem. op.)

(no showing of right to mandamus relief for failure to rule on pending motion where

trial court lacks jurisdiction to rule on motion).

      Concluding relator has not shown he is entitled to mandamus relief, we deny

his petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).




                                             /Bonnie Lee Goldstein/
                                             BONNIE LEE GOLDSTEIN
                                             JUSTICE


210692F.P05




                                          –3–